DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1-29 are allowed over the prior art of record as amended by the applicant on 09/17/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system recited in independent claims 1, 23, and 26.
The closest prior art of record is Kouyoumjian et al. (PGPub 2013/0245604).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising an infusion pump for delivering medicaments to a patient, the infusion pump comprising: 
a pump housing comprising: 
a first receptacle port configured to engage a first cartridge connector and a second receptacle port configured to engage a second cartridge connector; 
a first medicament cartridge receptacle extending from the first receptacle port longitudinally along a first side of the infusion pump to a first cartridge receptacle aperture; 
a second medicament cartridge receptacle extending from the second receptacle port longitudinally along a second side of the infusion pump to a second cartridge receptacle aperture; 
an internal area comprising: 
a power source located between the first medicament cartridge receptacle and the second medicament cartridge receptacle; and
a first motor and a second motor in electronic communication with the power source.
Specifically, regarding independent claims 1, 23, and 26, the prior art to Kouyoumjian, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the internal area further comprises:
a first stacked gear assembly and second stacked gear assembly; 
a first lead screw and second lead screw; and
wherein the first motor and second motor comprise a first pinion gear and a second pinion gear, respectively, the first pinion gear being a member of the first stacked gear assembly and the second pinion gear being a member of the second stacked gear assembly; 
wherein the first gear assembly extends laterally toward the first side of the infusion pump and the second gear assembly extends laterally toward the second side of the infusion pump; 
wherein the first lead screw is in rotational communication with the first pinion gear through the first gear assembly and the second lead screw is in rotational communication with the second pinion gear through the second gear assembly; 
a first drive nut having a length extending longitudinally along the pump housing and being configured to travel into the first medicament cartridge receptacle via the first aperture, the first drive nut being in communication with the first lead screw and being configured to urge forward or backward in response to a first direction of rotation and a second direction of rotation, respectively, of the first lead screw; and 
a second drive nut having a length extending longitudinally along the pump housing and being configured to travel into the second medicament cartridge receptacle via the second aperture, the second drive nut being in communication with the second lead screw and being configured to urge forward or backward in response to a first direction of rotation and a second direction of rotation, respectively, of the second lead screw.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/14/2021